Citation Nr: 0213150	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  01-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from March 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim for 
special monthly pension benefits.  The veteran filed a timely 
appeal to this adverse determination.

The Board notes that this claim was previously before the 
Board in February 2002, at which time it was remanded to the 
RO for further action.  Specifically, the Board observed that 
the veteran had requested to testify at a hearing held before 
a member of the Board sitting at the New Orleans, Louisiana 
RO, and that such a hearing had been scheduled for December 
11, 2001.  Prior to the date of this hearing, the veteran 
wrote to the RO indicating that he would be unable to attend 
the scheduled hearing due to poor health, and requesting that 
the hearing be rescheduled.  The matter was submitted to the 
undersigned, who would have conducted the hearing scheduled 
for December 11, 2001, who determined that since this request 
appeared to have been based upon good cause, the request to 
reschedule was granted.  See 38 C.F.R. § 20.704(c).  The 
veteran's claim was remanded to the RO to take appropriate 
action to schedule the veteran for a hearing at the New 
Orleans, Louisiana RO before a member of the Board.

In response, the RO sent the veteran a letter on June 13, 
2002 indicating that he had been scheduled to appear at a 
hearing before a member of the Board on July 16, 2002.  A 
report of contact dated July 3, 2002 indicates that the 
veteran contacted the RO on that date and informed the RO 
that he would be unable to attend the hearing scheduled for 
July 16, 2002.  No reason was provided.  He indicated that he 
would contact his representative for assistance in requesting 
that this hearing be rescheduled.

 On July 11, 2002, the RO received from the veteran's 
representative a statement in which it was indicated that the 
veteran would be unable to attend the July 16, 2002 hearing.  
Again, no reason for this inability to attend was provided.  
The veteran's representative requested that, if possible, the 
veteran's hearing be rescheduled for August 7th or 8th in the 
morning. 

In response, on June 13, 2002, the RO sent a letter to the 
veteran informing him that he had been scheduled to appear at 
a hearing before a member of the Board on August 28, 2002.  
However, a report of contact indicates that on August 6, 
2002, the veteran called the RO and indicated that he would 
be unable to attend the Travel Board hearing on August 28, 
2002.  No reason for this inability to attend was provided.  
He also indicated that he had recently written to the RO to 
advise VA of this fact.

On August 8, 2002, the RO received from the veteran a letter 
in which he indicated that the only times he could attend a 
hearing were October 2, 2002 in the morning or October 3, 
2002 in the morning.  He indicated that if these times were 
not available, the RO should cancel his hearing.  On 
September 4, 2002, the RO forwarded the veteran's claim to 
the Board for appellate review. 

The Board finds that the veteran's claim is now ready for 
appellate review by the Board for two alternate reasons.  
First, the dates and times when Travel Board hearings are 
conducted are quite limited.  Since the RO received the 
veteran's request to have his hearing rescheduled for 
specific times on two specific dates, but then forwarded the 
veteran's claim to the Board, it appears that either Travel 
Board hearings were not being conducted on the dates 
requested by the veteran, or that the time slots requested by 
the veteran were not available.  Thus, pursuant to the 
veteran's own request, his hearing request was canceled, and 
the claim was forwarded to the Board.

Alternatively, the Board notes that, under 38 C.F.R. 
§ 20.704(c), a request for a change in hearing dates must be 
based upon good cause.  Examples of good cause include, but 
are not limited to, illness of the appellant and/or 
representative, difficulty in obtaining necessary records, or 
unavailability of a necessary witness.  As the veteran failed 
to indicate a reason for his most recent rescheduling 
request, the Board is unable to determine that this request 
was based on good cause.  Pursuant to 38 C.F.R. § 20.704(c), 
since the veteran did not appear for his scheduled hearing, 
the request for a hearing must be considered withdrawn.  The 
case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran is not blind as defined by VA regulations; is 
not a patient in a nursing home; and the objective evidence 
does not demonstrate that the veteran is currently unable to 
dress and undress himself, to keep himself ordinarily clean 
and presentable, to feed himself, or to attend to the wants 
of nature, or that he requires the use of special prosthetic 
or orthopedic appliances, requires care or assistance on a 
regular basis to protect him from the hazards or dangers 
incident to his daily environment, or is bedridden.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.351, 3.352 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in November 2000, in the statement of 
the case (SOC) issued in December 2000, in the Board's 
February 2002 remand, and in correspondence to the veteran 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

In a letter to the veteran dated in October 2000, the RO 
described the evidence needed to establish the veteran's 
claim for special monthly pension, and identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The RO further indicated that if 
the veteran had not recently been examined or treated, he 
should contact the RO to inform them of this fact, and that 
such an examination would then be scheduled.  Following a 
response from the veteran, such an examination was scheduled 
and took place in November 2000.  In addition, in the SOC 
issued in December 2000, the RO indicated that the RO would 
procure any existing evidence which was either in the custody 
of military authorities or maintained by another Federal 
agency.  The RO also informed the veteran that, if he so 
requested, the RO would attempt to obtain any records 
maintained by State or local governmental authorities as well 
as medical, employment, or other non-government records which 
pertained to his claim, once the veteran had authorized 
release of such evidence from the custodian thereof.  The 
Board finds, therefore, that such documents are in compliance 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes post-service private treatment notes and medical 
statements, VA inpatient and outpatient treatment notes, 
several VA examination reports, a lengthy opinion by a VA 
examiner regarding the impact of the veteran's disabilities 
on his ability to perform activities of daily living, and 
several personal statements made by the veteran in support of 
his claim.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Factual Background

The veteran in this case has applied for special monthly 
pension benefits based on the need for aid and attendance.  
He asserts that due to his multiple nonservice-connected 
disabilities, he "must have assistance to live at a standard 
that is required in order to maintain my health at the proper 
lev[e]l."

The medical evidence of record includes an examination report 
dated in October 1999 from the State of Louisiana Department 
of Veterans Affairs.  At that time, the examiner rendered 
diagnoses of degenerative arthritis, 
osteopenia/osteoarthritis, and lumbosacral degenerative disc 
disease.  It was indicated that the veteran's degenerative 
arthritis and lumbosacral degenerative disc disease were 
ongoing and progressive, while his osteoporosis was static 
with medication.

In December 1999, the veteran underwent three VA 
examinations.  At the time of a joints examination, the 
veteran complained of pain, weakness, and stiffness in the 
right knee, although he denied any swelling, heat or redness.  
He also reported instability and occasional giving way of the 
knee, and complained of fatigue and lack of endurance due to 
pain.  The examiner indicated that the veteran's knee 
problems did not cause any severe functional deficit, as he 
led a fairly sedentary life and was retired.  The veteran 
indicated that he did all of his own house cleaning, and did 
not use crutches, braces, a cane or correctional shoes.  The 
examiner opined that while the veteran's knee problems did 
force the veteran to give up golf, he was able to do his 
housekeeping and basic activities of daily living.

The veteran also underwent a VA spine examination in December 
1999, at which time he reported no specific problems with his 
back.  He denied any flare-ups from his lower back area, and 
denied any additional limitation of motion or functional 
impairment due to low back pain.  The examiner rendered 
diagnoses of radiologically demonstrated multilevel 
discogenic disease and spondylosis demonstrated on a previous 
radiological examination.  The examiner stated that the 
veteran experienced no pain or loss of function as a result 
of his degenerative disc disease of the lumbar spine.

The veteran also underwent a VA general medical examination 
in December 1999, at which time the veteran was well-dressed, 
well-groomed, and appropriately behaved.  On physical 
examination, the veteran's gait was slightly unsteady and 
slow with a slight right-sided limp.  His corrected visual 
acuity was 20/50 on the right and 20/40 on the left.  
Examination of the skin showed no rashes or suspicious 
lesions.  Lateral nystagmus was present, with the veteran 
complaining of dizziness with examination.  His chest was 
clear to auscultation, and respiration was unlabored.  His 
heart rate was regular, with no rub, murmur or click.  Motor 
strength in the upper and lower extremities was 5/5.  There 
was mild effusion of the right knee, with range of motion 
from 0 to 115 degrees.  There was no lateral instability.  He 
complained of pain an postpatellar pain with range of motion 
testing.  The left knee showed range of motion from 0 to 110 
degrees, with pain at 60 degrees.  There was no effusion, 
click with drawer sign, or instability present.  Range of 
motion testing of the veteran's lumbar spine revealed flexion 
forward to 55 degrees, extension backward to 20 degrees, 
lateral flexion to the right and left to 25 degrees, all with 
pain on motion.  The veteran had extremely high arches in his 
feet, and reported that he could not stand on his feet for 
more than 10 minutes due to pain.  The veteran was alert and 
oriented times three, with an intact memory.  His gait was 
slightly unsteady secondary to right knee pain.  His 
coordination was good.  Final diagnoses rendered included 
degenerative joint disease of the right knee, osteoporosis, 
anemia, glaucoma, and degenerative joint disease of the 
lumbar spine.

Also of record is a private orthopedic examination report 
dated in September 2000 from the Mayo Clinic.  At that time, 
the veteran reported that he had experienced a "tear" in 
the left knee in approximately April 2000, when performing 
seated left knee extension exercises.  He complained of 
lateral knee pain with minimal swelling and no true locking 
episodes since that time.  X-rays revealed advanced 
degenerative changes of the right knee, and very mild 
degenerative changes of the left knee, as well as advanced 
degenerative changes in both hips.  Knee stability was 
satisfactory.  The examiner stated that there was no evidence 
to suggest a recurrent meniscal tear, and opined that no 
further left knee surgery was indicated.  Final diagnoses 
included left knee iliotibial band tendinitis status post 
arthroscopic partial meniscectomy performed elsewhere, and 
moderately severe bilateral coxarthrosis.

In September 2000, the veteran's treating orthopedist, David 
M. Trettin, M.D., submitted a statement indicating that he 
had treated the veteran for osteoarthritis of both his left 
and right knees, as well as his left hip.  

In November 2000, the veteran again underwent a VA general 
medical examination.  At that time, a complete physical 
examination was conducted, which essentially confirmed the 
findings noted at the time of previous examinations.  The 
examiner then offered the following addendum to his report 
addressing the issue of the impact of the veteran's disorders 
on his daily functioning:

As related to aide-in-attendance [sic], 
the patient lives by himself.  He has no 
regular assistance of another person 
[and] attends to his ordinary activities 
of daily living.  He states that he is 
having increasing difficulty doing the 
odd jobs while in the house in terms of 
small chores, even cooking.  He states 
that he can do it, but it is difficult to 
do due to has ataxia and pain.  He was 
last hospitalized as an inpatient in 
02/1997.  He does not require an 
attendant per se and he has never had a 
nurse or CNA come to the house who will 
help him with any type of traveling.  He 
is presently not hospitalized.  He is 
presently not permanently bedridden.  His 
vision is still 20/240, as best as he can 
determine with his new glasses which he 
does not have with him.  It is definitely 
correctable to better than 20/200.  He 
still does all of his own financial 
benefits, pays his own bills, and such.  
He states that he would have trouble 
protecting himself and getting out of the 
house if it ever caught fire, if there is 
any other type of hazard in his daily 
environment.  He denies any loss of bowel 
or bladder incontinence or loss of 
memory, but does agrees [sic] to poor 
balance and dizziness on occasion.  He 
states that on a typical day, he is at 
home almost all day, working in the 
kitchen, trying to make his meals, and 
watching TV, and reading.

...The patient still does his own driving.  
He has no obvious amputations or any 
anatomical losses.  He does have 
limitation of motion though on 
ambulation.  So with the muscle atrophy 
and generalized weakness, some lack of 
coordination is noted throughout the 
examination.  He would be functionally 
restricted moderately in the examiner's 
opinion.  However, he should be able to 
look after himself feeding, fastening 
clothing, bathing, shaving, and 
toileting.

Final diagnoses included the following:  benign colon polyps; 
benign prostatic hypertrophy since 1996; depression since 
1997; anemia since 1960, with iron deficiency; osteoarthritis 
since the 1990's with degenerative disc disease and 
degenerative joint disease of the lumbosacral spine; 
hypertension since 2000; osteoporosis since 1997; episodic 
chest pain with cardiac workup which was negative in 1993; 
glaucoma since 1992; polyarthralgia for many years; status 
post colonoscopy in 1988; status post prostate biopsy in 
1997; status post transurethral resection prostatectomy 
debulking surgery in 1997; status post right knee surgery for 
meniscectomy times three in 1972, 1972, and 1996; status post 
left lower extremity varicose vein stripping in the 1970's; 
and status post left knee meniscectomy in 1990.

Pertinent Laws and Regulations

Applicable regulations provide that pension benefits are 
payable at a special, higher rate (with a higher minimum 
income limit) to a veteran who needs regular aid and 
attendance.  38 U.S.C.A. §§ 1502(b), 1521(d); 38 C.F.R. §§ 
3.351(a)(1), 3.352.  The need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b).

The criteria for establishing the need for regular aid and 
attendance requires that the veteran be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; or that he be a patient in a nursing 
home because of mental or physical incapacity; or that he 
establish a factual need for aid and attendance.  U.S.C.A. § 
1502(b); 38 C.F.R. §§ 3.351, 3.352.

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  An individual 
who is bedridden, as that term is defined by regulation, 
meets the criteria for aid and attendance.  Id.

For the purpose of the above, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted 38 C.F.R. § 3.352(a) as meaning that 
although all of the enumerated factors need not be met for a 
finding of helplessness, at least one of the factors must be 
found in order to make such a finding.  Turco v. Brown, 9 
Vet. App. 222 (1996).

Analysis

The Board has carefully considered whether the veteran meets 
the criteria for aid and attendance.  A detailed review of 
the claims folder reveals that the veteran's accounts of his 
abilities and limitations are credible and consistent with 
the competent medical findings.  There is no evidence showing 
that the veteran is blind or nearly blind, or that he is 
confined to a nursing home.  The totality of the evidence 
shows that he is not bedridden, but rather is fully 
ambulatory without the use of crutches, braces, a cane or 
correctional shoes.  Indeed, the veteran is able to do all of 
his own housework and shopping, and still drives.  He is able 
to dress and undress, feed himself, and attend to the wants 
of nature.  The evidence does not reflect any physical or 
mental incapacity which would result in the veteran's 
inability to protect himself from the hazards or dangers 
incident to his environment.  Although he indicated that he 
would have difficulty getting out of his home in case of a 
fire, the evidence shows that he is fully ambulatory, albeit 
with a slight limp and some incoordination.  In sum, there is 
no evidence of any of the enumerated factors in 38 C.F.R. § 
3.352(a) necessary for a finding of helplessness and need for 
aid and attendance.

These findings are supported by the conclusions reached by 
medical examiners in recent years, which indicate that the 
veteran does not need aid and attendance.  For example, the 
examiner who performed the December 1999 VA joints 
examination opined that while the veteran's knee problems did 
force the veteran to give up golf, he was still able to do 
his housekeeping and basic activities of daily living.  
Similarly, the examiner who performed the November 2000 VA 
general medical examination thoroughly addressed the factors 
indicating a need for aid and attendance, and concluded that 
while the veteran's disabilities caused moderate functional 
impairment, he would still "be able to look after himself 
feeding, fastening clothing, bathing, shaving, and 
toileting."

The Board recognizes that the veteran's ailments are 
significantly disabling.  Although he may, in the future, 
require regular aid and attendance because of advancing age 
or deterioration of his health, the record as a whole does 
not show that he now meets the requirements for special 
monthly pension based on the need for aid and attendance.  
Thus, the factual criteria for a determination of the need 
for aid and attendance have not been met.  38 C.F.R. § 
3.352(a).



ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

